Citation Nr: 1034333	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  02-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and M. S.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the VA Regional 
Office (RO) in Winston-Salem, North Carolina which denied 
entitlement to the benefit on appeal.

In March 2002, the Veteran testified at a Board hearing.  In 
October 2003 and August 2006, this case was remanded for 
additional development and due process considerations.  The case 
was returned to the Board for appellate consideration.   

Subsequently, in a January 2008 decision, the Board denied the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, including PTSD.  The Veteran 
appealed the January 2008 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  By an Order dated 
March 2009, the Court granted a Joint Motion to remand the 
aforementioned issue.  That Order served to vacate the Board's 
January 2008 decision to the extent that the Veteran's claim of 
entitlement to service connection was denied.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claim of 
entitlement to service connection.  So, regrettably, this claim 
is being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on his 
part.


REMAND

As noted in the March 2009 Joint Motion for Remand, pursuant to 
the Court's March 2009 Order, the Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  However, according to the 
Joint Motion, VA did not comply with the Board's August 2006 
remand directives, because the RO failed to afford the Veteran a 
VA examination to address whether the Veteran's current acquired 
psychiatric disability, including PTSD, is related to his 
service.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding 
that a remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders).  In this 
regard, the Joint Motion points out that the Veteran was to be 
afforded a VA examination in an effort to reconcile the 
conflicting medical evidence as to the nature and etiology of the 
Veteran's acquired psychiatric disability, including PTSD.  

More specifically, the Veteran alleges that he had exposure to 
combat during his military service, which included service in 
Vietnam as a Canvas Repairman in 1968.  The Board notes that the 
Veteran's DD Form 214 and personnel records do not reflect that 
he received any decorations or medals indicative of involvement 
in combat and there is no other sufficient indication of combat 
service.  As such, he did not "engage in combat" and the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f) does not apply.  See VAOPGCPREC 12-99.  Nevertheless, 
the Veteran contends that he has experienced psychiatric problems 
in the years since his military service, and the evidence of 
record indicates that he has been diagnosed with PTSD and 
dysthymia.  The Board also notes that a September 2003 VA 
evaluation found that the Veteran's dysthymia was unrelated to 
his military service and that the Veteran did not meet the 
diagnostic criteria for PTSD; however, February 2004 and December 
2004 VA evaluations found that the Veteran met the diagnostic 
criteria for PTSD and related this diagnosis to the Veteran's 
report of his service during Vietnam.  As such, additional 
clinical assessment and medical opinion is needed to adequately 
address the Veteran's claim of entitlement to service connection 
for an acquired psychiatric disability, including PTSD.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that the Veteran should be afforded a VA examination in order to 
determine nature and etiology of the Veteran's acquired 
psychiatric disability, including PTSD.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain adequate 
evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted to 
contacted to determine if there are 
outstanding treatment records for a 
psychiatric disorder.  Any records 
identified should be obtained and 
associated with the claims folder.  

2.  Thereafter, the RO should arrange for a 
VA psychiatric examination of the Veteran 
by a new and appropriate examiner to 
determine the nature and etiology of any 
current psychiatric disorders.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  A diagnosis of PTSD 
under DSM IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  With respect to any 
psychiatric disorder other than PTSD 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service.

To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's service 
medical records, and pertinent post-service 
medical records.  The requested 
determination should also take into 
consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

2.  Then, the RO should readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case, 
including evidence obtained as a result of 
this remand.  If the claim on appeal 
remains denied, the appellant and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The purpose of this remand is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case either 
favorable or unfavorable at this time.  No action is required of 
the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


